         Case 2:20-cr-00136-APG-BNW Document 53 Filed 06/17/21 Page 1 of 2




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     KIMBERLY SOKOLICH
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     Kimberly.Sokolich@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF NEVADA
 8 UNITED STATES OF AMERICA,                           No. 2:20-cr-000136-APG-BNW
 9                 Plaintiff,
                                                       Unopposed Motion to Amend Indictment
10                         v.

11 DANIEL ANTHONY ANGUIANO,

12                 Defendant.

13

14          COMES NOW the United States of America, by and through CHRISTOPHER CHIOU,

15   Acting United States Attorney, and Kimberly Sokolich, Assistant United States Attorney, and

16   hereby moves to amend Defendant’s name in Count 2 of the indictment in the above captioned

17   case from “DANIEL ANTHONY ORTEGA” to “DANIEL ANTHONY ANGUIANO.” This

18   is a clerical error and Defendant’s name is correctly listed throughout the remainder of the

19   indictment.

20          //

21          //

22

23

24
         Case 2:20-cr-00136-APG-BNW Document 53 Filed 06/17/21 Page 2 of 2




 1          Correction of clerical errors in an indictment is permitted, so long as the defendant is not

 2   prejudiced by the correction. United States v. Aguilar, 756 F.2d 1418, 1423 (9th Cir. 1985); see e.g.,

 3   United States v. Mickey, 897 F.3d 1173, 1183 (9th Cir. 2018)(“The correction of an ‘obvious

 4   clerical error’ does not result in a constructive amendment.”). Counsel for the government has

 5   spoken to the defense, who does not oppose the proposed amendment.

 6   DATED this 16 June 2021.

 7
                                                           Respectfully submitted,
 8                                                         CHRISTOPHER CHIOU
                                                           United States Attorney
 9

10                                                         /s/Kimberly Sokolich
                                                           KIMBERLY SOKOLICH
11                                                         Assistant United States Attorney

12

13   IT IS SO ORDERED.

14                17th 2021.
     Dated: June _____,

15                                                         _________________________
                                                           ANDREW P. GORDON
16                                                         UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

                                                       2
